Citation Nr: 1641097	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-41 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to November 1990, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In March 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The case was remanded in January 2014 and May 2015 for additional development.  It now returns for further appellate review.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for hypertension so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted by the Board in the May 2015 remand, while the development requested by the January 2014 remand with respect to the Veteran's claim for service connection for hypertension was substantially accomplished, in an April 2015 brief, the Veteran's representative requested consideration of the possibility that the Veteran's hypertension is etiologically related to his presumed exposure to herbicides during his service in the Republic of Vietnam, which has been confirmed by official service department documents.  In particular, the Veteran's representative noted the Institute of Medicine (IOM) of the National Academies publication "Veterans and Agent Orange:  Update 2006" in which the IOM reported findings of limited or suggestive evidence indicating that exposure to herbicides is associated with an increased chance of developing hypertension.  As such, the Board remanded the claim in order to obtain an addendum opinion addressing such theory of entitlement.  In offering such opinion, the examiner was requested to consider all relevant evidence in the record as well as the IOM study.

The addendum opinion was provided in July 2015.  The examiner found that the Veteran's hypertension was less likely than not incurred or caused by the Veteran's presumed in-service exposure to herbicides.  In support thereof, the examiner stated that the IOM does not list hypertension as caused by exposure to herbicides and that the Agent Orange registry does not list hypertension as caused by exposure to herbicides.  

However, the Board finds the July 2015 addendum opinion is insufficient to decide the instant claim in two regards.  First, while the addendum observes that the IOM study does not establish a causal relationship between herbicide exposure and hypertension, it fails to discuss it in the context of the Veteran's medical history.  Second, while hypertension is not on the list of diseases presumed by VA to be related to herbicide exposure, this on its own is not determinative.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  Thus, as the examiner's opinion fails to properly address the issues raised by the May 2015 remand, the Board finds that an additional opinion is necessary.  Stegall, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the July 2015 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, please offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to his presumed in-service exposure to herbicides.  In offering such opinion, the examiner should consider and discuss the Veteran's medical history in light of the IOM study as well as the National Academy of Science's Update 2012 addressing the relationship between such disorder and herbicide exposure.  

The examiner should explain the reasons for the conclusions reached.  While the examiner is free to cite to the above referenced studies and any other medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that the referenced studies do not list hypertension as caused by exposure to herbicides or that VA has not included hypertension in the list of presumptive conditions.  In other words, please offer an opinion as to the likelihood that this specific Veteran's hypertension is related to his presumed in-service exposure to herbicides, without regard to the conditions VA recognizes as being presumptively related to herbicides. 

2. After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2015).

